Title: From George Washington to the Board of War, 6 September 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          Hd Qrs Wt Pt 6th Septr 1779
        
        I am honored with your letter of the 28th of August with its inclosures. I am very happy the testimony given to Congress of the conduct of the board is satisfactory to them, as it will always give me pleasure to do justice to their exertions.
        I have attentively considered the regulations proposed for the department of prisoners—They appear to me to be judicious and proper, such as I have for a long time wished to see take place—My only fear is about the concurrence of the particular states; but the experiment can be tried—I return you the regulations with one or two remarks annexed. I have the honor to be With the greatest respect and esteem Gentlemen Your most Obedt ser.
        
          P.S. Inclosed you will find the Returns of the following Corps agreeable to Resolution of 15th March last. Colo. Harrison’s Regt of Artillery[;] Capt. Jno. Kingsbury’s Compy No. Carolina Artillery[;] Capt. Noah Nicols Compy Artillery Artificers.
        
      